DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the language “in particular an air pump” is vague and indefinite.  This language does not set forth clear metes and bounds for the claim as it is unclear whether the fluid pump is being positively claimed as an air pump.
Claims 15-17 depend from claim 14 and therefore inherit the deficiencies thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 11021085) in view of Kelsen (US 2020/0289694).  Regarding claim 1, Fujii teaches a vehicle seat (1) comprising: at least one support element (14) defining a cavity (cavity where items 54 and 56 reside; see Figure 2), an air pump (52), and at least one olfactory diffuser (54; see diffusion of air in Figure 4) arranged in the cavity and fluidly connected to the air pump (via 56), the olfactory diffuser comprising an outer casing defining an inner volume (see Figure 7), the outer casing defining an air inlet (see inlet near 56 in Figure 7) and an air outlet (see air outlet with items 62 in Figure 7), the air pump (52) causing the circulation of a flow of air through the inner volume from the air inlet to the air outlet toward the exterior of the cavity (see column 4, lines 23-27).
However, Fujii does not distinctly disclose the olfactory diffuser further comprising at least one olfactory substance carrier arranged in the inner volume defined by the outer casing.  Kelsen, in a similar field of endeavor, teaches an olfactory diffuser (see Figure 12) with a substance carrier (see substance carried in the fragrance cartridge 115) which can be arranged in a casing.  It would have been obvious to one having ordinary skill in the art to modify the casing of Fujii (Figure 7 of Fujii) such that a fragrance cartridge (like item 115 of Kelsen) were arranged therein (see Figure below) to provide a better environment for a user within the vehicle and alleviate motion sickness (as outlined by Kelsen).
NOTE: Given the proposed location of the fragrance cartridge in Fujii, forced air is blown into the cartridge (as is illustrated in Figure 12 of Kelsen) and mini-fans are located downwind of the cartridge to propel the scent (as in Kelsen, items 131).


    PNG
    media_image1.png
    404
    553
    media_image1.png
    Greyscale


Regarding claims 2-4, Fujii further teaches wherein the support element (backrest 14) extends along an elevational direction between a lower edge and an upper edge, the olfactory diffuser being arranged adjacent the upper edge of the support element in the top portion (see Figures 1 and 2 where item 54 is located within the backrest and near a top edge of the backrest).  The examiner also notes that a seat bottom (12) is present in Fujii.

Regarding claims 8-9, Kelsen further teaches the olfactory diffuser comprising at least 3 substance carriers (see Figure 12 where 5 carriers are illustrated).

Allowable Subject Matter
Claims 5-7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636